DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claims 1-5, 7-13, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tally et al. US Patent Application Publication 2015/0250658 in view of Toyoshima et al. US Patent Application Publication 2003/0167044.

As to claim 1, Tally teaches an absorbent article 20/402 comprising: 
a lateral axis 90/601; 
a longitudinal axis 80/602 extending perpendicular to the lateral axis (Figures 1 and 43); a liquid pervious, three-dimensional laminate 400/600/700 (paragraphs 0159, 0160; Figures 10-12); 
a liquid impervious backsheet 25 (paragraph 0111); and 
an absorbent core 28 positioned at least partially intermediate the three-dimensional laminate 400/600 and the backsheet 25 (Figure 2; paragraph 0103) 


Tally teaches multicomponent topsheet 600 where the first substrate 610 has a distance between edges 613 and 614 ranges from 20 mm to about 70 mm – which represents the width range of the first substrate.  The distance between the edges of the second substrate 620 may be between about 40mm and 120mm (paragraph 0197).  While Tally does not specifically teach the second substrate has a width larger than the first substrate, Tally does teach the range of the width of the second substrate is generally larger than the range of the width of the first substrate.  One of ordinary skill in the art could determine by routine experimentation the width of the substrates needed for a desired fluid transport.  Additionally, Figures 43 and 44 show the second substrate 620 has a larger lateral width than the first substrate 610.  

The first 610 and second 620 substrates are at least partially overlapped to form an area of overlap 640 (paragraph 0195) between the first substrate and the second substrate (Figures 43 and 44); 

Tally does not specifically teach the three-dimensional elements formed only in the first substrate in the area of overlap.  Toyoshima teaches an absorbent article having a three-dimensional substrate having protrusions 4 in the first layer 1 (Figure 1).  Toyoshima teaches the three-dimensional elements do not need to be present on the entire wearer-facing surface (paragraph 0163; Figures 10, 11a, 11b).  It would have been obvious to one having ordinary skill in the art to provide the three-dimensional 

Tally teaches in some embodiments, the second substrate 620 is composed of the three-dimensional substrate and the first substrate is made of traditional topsheet materials (paragraph 0205).  Toyoshima teaches a three-dimensional laminate where the first layer 1 has three-dimensional elements and the second layer 2 is planar (Toyoshima Figure 1).  It would have been obvious to provide Tally with a planar underlying layer as taught in Toyoshima since Tally teaches this embodiment is a variation on the laminate configuration.

Tally/Toyoshima teaches apertures defined in the first and second substrates in the area of overlap where Tally teaches apertures in the three-dimensional substrate (Tally paragraph 0158); and 

a plurality of welds 641,651 (Tally paragraph 0199) formed in the first and second substrates in the area of overlap and joining the first and second substrates - where Tally teaches the layers of the substrate may be joined together or attached to each other through embossing, or pressure bonding, heat bonding or by other methods of joining to form a multilayer substrate (Tally paragraphs 0162, 0194, 0199).  Tally teaches the three-dimensional substrate may be part of the topsheet 24 and may be welded or ultrasonically bonded to the topsheet (Tally paragraph 0159).  Therefore, it would obvious to weld the first and second substrates as Tally teaches this is an 
As to claim 2, the welds comprise ultrasonic welds (Tally paragraph 0159). As to claim 3, the welds comprise bonds (Tally paragraphs 0159 and 0162). As to claim 4, the three-dimensional laminate forms a portion of a topsheet 24 of the absorbent article (Tally paragraphs 0106, 0159), wherein the first substrate is hydrophobic, and wherein the second substrate is hydrophilic or less hydrophobic than the first substrate - Tally teaches the three-dimensional substrate first and second layers may be comprise hydrophilic or hydrophobic materials (Tally paragraph 0162) and/or treated to be hydrophilic or hydrophobic (Tally paragraph 0166).As As to claim 5, the first substrate comprises a first material, wherein the second substrate comprises a second material, and wherein the first material is different than the second material – Tally teaches the fibers and/or filaments of the first and second layers by be different (paragraph 0163). As to claim 7, the first basis weight is different than the second basis weight (Tally paragraph 0167). 


As to claim 9, Tally teaches the first substrate forms a portion of a wearer-facing surface of the absorbent article (paragraph 0164). As to claim 10, Tally teaches the liquid permeable substrate may form a portion of the outer cover 23 (paragraph 0169) in which case it would form a portion of the garment-facing surface of the absorbent article.  Additionally, in the overlap areas, the first substrate 610 is attached to the garment facing surface of the second substrate 620 and in that overlap area, the first substrate does not form a wearer-facing surface of the absorbent article.  

As to claim 11, Tally teaches an absorbent article 20/402 comprising: 
a lateral axis 90/601; 
a longitudinal axis 80/602 extending perpendicular to the lateral axis (Figures 1 and 43); a liquid pervious, three-dimensional laminate 400/600/700 (paragraphs 0159, 0160; Figures 10-12); 
a liquid impervious backsheet 25 (paragraph 0111); and 
an absorbent core 28 positioned at least partially intermediate the three-dimensional laminate 400/600 and the backsheet 25 (Figure 2; paragraph 0103) 


Tally teaches multicomponent topsheet 600 where the first substrate 610 has a distance between edges 613 and 614 ranges from 20 mm to about 70 mm – which represents the width range of the first substrate.  The distance between the edges of the second substrate 620 may be between about 40mm and 120mm (paragraph 0197).  While Tally does not specifically teach the second substrate has a width larger than the first substrate, Tally does teach the range of the width of the second substrate is generally larger than the range of the width of the first substrate.  One of ordinary skill in the art could determine by routine experimentation the width of the substrates needed for a desired fluid transport.  Additionally, Figures 43 and 44 show the second substrate 620 has a larger lateral width than the first substrate 610.  

The first 610 and second 620 substrates are at least partially overlapped to form an area of overlap 640 (paragraph 0195) between the first substrate and the second substrate (Figures 43 and 44); 

Tally does not specifically teach the three-dimensional elements formed only in the first substrate in the area of overlap.  Toyoshima teaches an absorbent article having a three-dimensional substrate having protrusions 4 in the first layer 1 (Figure 1).  Toyoshima teaches the three-dimensional elements do not need to be present on the entire wearer-facing surface (paragraph 0163; Figures 10, 11a, 11b).  It would have been obvious to one having ordinary skill in the art to provide the three-dimensional 

Tally teaches in some embodiments, the second substrate 620 is composed of the three-dimensional substrate and the first substrate is made of traditional topsheet materials (paragraph 0205).  Toyoshima teaches a three-dimensional laminate where the first layer 1 has three-dimensional elements and the second layer 2 is planar (Toyoshima Figure 1).  It would have been obvious to provide Tally with a planar underlying layer as taught in Toyoshima since Tally teaches this embodiment is a variation on the laminate configuration.

Tally/Toyoshima teaches apertures defined in the first and second substrates (Tally paragraph 0158).  It would be obvious to provide apertures in portions free of the three-dimensional elements to allow fluids to go through the apertures to be absorbed into the underlying layers as taught in Tally (paragraph 0158);

a plurality of welds 641,651 (Tally paragraph 0199) formed in the first and second substrates in the area of overlap and joining the first and second substrates - where Tally teaches the layers of the substrate may be joined together or attached to each other through embossing, or pressure bonding, heat bonding or by other methods of joining to form a multilayer substrate (Tally paragraphs 0162, 0194, 0199).  Tally teaches the three-dimensional substrate may be part of the topsheet 24 and may be welded or ultrasonically bonded to the topsheet (Tally paragraph 0159).  Therefore, it 
As to claim 12, Tally teaches the first substrate forms a portion of a wearer-facing surface of the absorbent article (paragraph 0164). As to claim 13, Tally teaches the liquid permeable substrate may form a portion of the outer cover 23 (paragraph 0169) in which case it would form a portion of the garment-facing surface of the absorbent article.  Additionally, in the overlap areas, the first substrate 610 is attached to the garment facing surface of the second substrate 620 and in that overlap area, the first substrate does not form a wearer-facing surface of the absorbent article.  

As to claim 16, Tally teaches the three-dimensional laminate comprises compressed regions in the first substrate where Tally teaches the joining of discrete substrates may be made by embossing (paragraph 0199), which creates compressed regions formed in at least some of the three-dimensional elements as claimed. 
As to claims 17 and 20, Tally teaches an absorbent article 20/402 comprising: 
a lateral axis 90/601; 

a liquid impervious backsheet 25 (paragraph 0111); and 
an absorbent core 28 positioned at least partially intermediate the three-dimensional laminate 400/600 and the backsheet 25 (Figure 2; paragraph 0103) 
wherein the three-dimensional laminate 400/600/700 comprises:

Tally teaches multicomponent topsheet 600 where the first substrate 610 has a distance between edges 613 and 614 ranges from 20 mm to about 70 mm – which represents the width range of the first substrate.  The distance between the edges of the second substrate 620 may be between about 40mm and 120mm (paragraph 0197).  While Tally does not specifically teach the second substrate has a width larger than the first substrate, Tally does teach the range of the width of the second substrate is generally larger than the range of the width of the first substrate.  One of ordinary skill in the art could determine by routine experimentation the width of the substrates needed for a desired fluid transport.  Additionally, Figures 43 and 44 show the second substrate 620 has a larger lateral width than the first substrate 610.  

The first 610 and second 620 substrates are at least partially overlapped to form an area of overlap 640 (paragraph 0195) between the first substrate and the second substrate (Figures 43 and 44); 



Tally teaches in some embodiments, the second substrate 620 is composed of the three-dimensional substrate and the first substrate is made of traditional topsheet materials (paragraph 0205).  Toyoshima teaches a three-dimensional laminate where the first layer 1 has three-dimensional elements and the second layer 2 is planar (Toyoshima Figure 1).  It would have been obvious to provide Tally with a planar underlying layer as taught in Toyoshima since Tally teaches this embodiment is a variation on the laminate configuration.

Tally/Toyoshima teaches apertures defined in the first and second substrates (Tally paragraph 0158).  It would be obvious to provide apertures in portions free of the three-dimensional elements to allow fluids to go through the apertures to be absorbed into the underlying layers as taught in Tally (paragraph 0158);


As to claim 18, the welds comprise ultrasonic welds (Tally paragraph 0159). As to claim 19, the welds comprise bonds (Tally paragraphs 0159 and 0162). 


Allowable Subject Matter
7.	Claims 6, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statements are reasons for the indication of allowable subject matter:  


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Isele et al US 2015/0250662 and Kirby USPN 5533991 are cited to show a three-dimensional substrates.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE F STEPHENS whose telephone number is (571)272-4937.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on 571-270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


/JACQUELINE F STEPHENS/Primary Examiner, Art Unit 3781